Case: 3:17-cv-00094-GFVT-EBA Doc #: 65 Filed: 12/17/19 Page: 1 of 2 - Page ID#: 1177




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

   JUDICIAL WATCH, INC.,                           )
                                                   )
          Plaintiff,                               )       Criminal No. 3:17-cv-00094-GFVT
                                                   )
   UNITED STATES OF AMERICA,                       )
                                                   )                     ORDER
          Plaintiff-Intervenor,                    )
                                                   )
   v.                                              )

   ALISON LUNDEGRAN GRIMES, et al.,

          Defendants.

                                        *** *** *** ***
         This matter is before the Court on Plaintiff Judicial Watch’s letter addressed to this Court

  on December 16, 2019. [R. 64.] In regard to the hearing on December 18, 2019, the Court’s

  focus on the pending Motion to Modify and Enforce the Consent Judgment is primarily on the

  legal issues presented. Parties may have potential witnesses present at the hearing. The Court,

  however, will allow testimony only to the extent necessary as informed by the arguments

  presented at the hearing on the legal issues. The Motion Hearing is still scheduled for

  Wednesday, December 18, 2019, at the hour of 1:30 p.m. at the United States District

  Courthouse in Frankfort, Kentucky. [R. 63.]

         This the 17th day of December, 2019.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 65 Filed: 12/17/19 Page: 2 of 2 - Page ID#: 1178
